Appeal from an award in favor of the claimant under the Workmen’s Compensation Law. Claimant was employed in a factory of the CurtissWright Corporation, and while so employed was struck in the left breast by a stringer. Cancer developed. There is a difference of medical opinion as to whether the blow caused the cancer. Only a question of fact is presented on this issue. Counsel for the carrier was not permitted to examine the physician for the carrier on the theory of traumatic cancer, after the referee had inquired into the matter. We think this was erroneous, but not serious enough under the circumstances to require a reversal. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.